Callahan, J.
(dissenting in part). At one point in its charge the trial court appeared to have narrowed the subornation of perjury count to one of aiding and abetting the acts of the lawyers. If this was the gravamen of the offense it is doubtful whether there would be sufficient nonaeeompliee testimony to meet the requirement of corroboration within section 399 of the Code of Criminal Procedure (People v. Kress, 284 N. Y. 452). However, considering the charge as a whole and taking the entire proof in the light of the indictment, it would appear to me that the crime charged had a broader base and that there was sufficient corroborative evidence as to this count.
As to the bribery, I find no sufficient corroborative evidence in the case to warrant submission of that count to the jury and, therefore, vote to reverse that conviction and dismiss that count of the indictment (People v. Mullens, 292 N. Y. 408).
Peek, P. J., Callahan, Bastow and Botein, JJ., concur in decision; Callahan, J., dissents in part in opinion.
Judgment affirmed.